Summary Prospectus Supplement June 30, 2017 Putnam Convertible Securities Fund Summary Prospectus dated February 28, 2017 Effective June 30, 2017, the section Your fund’s management is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Eric Harthun, Portfolio Manager, portfolio manager of the fund since 2008 Robert Salvin, Portfolio Manager, portfolio manager of the fund since 2006 Anthony Daigle, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Sub-advisor Putnam Investments Limited* * Though the investment advisor has retained the services of Putnam Investments Limited (PIL), PIL does not currently manage any assets of the fund. 307322 6/17
